In an action for a judicial separation, in which the plaintiff wife obtained an order sequestering all the property of the defendant husband and appointing her receiver thereof; in which judgment was thereafter rendered in the wife’s favor directing the husband to pay alimony to her and permitting her to live rent-free in an apartment occupied by her in a house then owned by the husband; and in which an order was thereafter made permitting the Hayes Mill Properties, Inc., a corporation to which the husband sold the house and conveyed title subsequent to the entry of the judgment, to intervene as a party to the action, the said intervenor appeals from an order of the Supreme Court, Kings County, entered December 20, 1960, deinying its motion, made pursuant to section 1171 of the Civil Practice *850Act, for the following relief: (1) to permit it to deposit a sum of money as security for the payment of the alimony under the judgment; (2) to amend the judgment by deleting the provision permitting the wife to live rent-free in said house; and (3) to vacate the order sequestering the husband’s property and appointing the wife receiver. Order of December 20, 1960 affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.